[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO REARGUE DATED DECEMBER 22, 1998
The defendant has filed a motion to reargue indicating as its reason that the court may have "an appearance of a conflict of interest" because it represented the original plaintiff while in private practice.
The court will treat this as a motion to recuse although not specifically so stated.
This argument must fail for two reasons. The first is that the representation made by the court, if memory serves me correctly, is that I handled all of the bank closures as a sitting judge and that First Constitution Bank was one of the banks that the court closed upon application by the State of Connecticut Banking Commissioner. Certainly, the court had no private interest in the bank closure proceeding.
Secondly, even if this judge represented First Constitution Bank at some time during his practice as a private attorney, it has been 14 years since I as a private practitioner. The court does not have any recollection, in any event, of ever representing First Constitution Bank.
For the reasons given, the motion is denied.
Mihalakos, J.